DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 17/504,345 filed 10/18/2021

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation "the second gutter".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 9 and 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schutz (US 7,913,850).

1, 17: Schutz discloses a container 1 configured to receive bulk material therein, said container
comprising:

a receptacle 2 including an upright receptacle side 5, 6 and a receptacle bottom 7, 8 that cooperate to at least partly define a container chamber,

said bottom presenting a peripheral margin, with the side being attached to the bottom along the peripheral margin and extending upwardly relative to the bottom along an upright container axis,

said receptacle further including a drain 13/32 configured to permit material flow out of the chamber, with the drain intersecting the bottom to define a drain opening 12 that fluidly communicates with the chamber (abstract),

said drain opening spaced inboard from the peripheral margin and laterally offset ( 2-part gutter offset from center) from the container axis in an offset direction (fig. 3),

said bottom including first and second floor sections extending inboard from the peripheral margin and being joined relative to each other along a first gutter area adjacent the drain opening (see annotated figure below),


    PNG
    media_image1.png
    332
    664
    media_image1.png
    Greyscale

said first floor section sloping downwardly toward the first gutter area in the offset direction and said second floor section sloping downwardly toward the first gutter area in a direction opposite the offset direction, with the floor sections configured to cooperatively advance material within the chamber toward the drain opening (col. 2, ll. 46-55).

2: Schutz discloses the container as claimed in claim 1, said first floor section 7a including opposed floor portions (sloping floor section from back wall 4) that slope downwardly toward each other in opposite transverse directions that are generally transverse to the offset direction (col. 2, ll. 46-55).

3: Schutz discloses the container as claimed in claim 2, said floor portions being joined relative to each other along a second gutter area that extends along the offset direction, at least part of said second gutter area sloping downwardly toward the drain opening along the offset direction (see annotated figure below).


    PNG
    media_image2.png
    332
    664
    media_image2.png
    Greyscale

4: Schutz discloses the container as claimed in claim 3, said second gutter area presenting an elongated gutter axis that extends toward the drain opening (col. 3, ll. 21-26).

5: Schutz discloses the container as claimed in claim 3, at least part of said first gutter area sloping downwardly toward the drain opening (col. 3, ll. 21-26).

6: Schutz discloses sloped interior surfaces 7a, 7b that converge at the gutter 32 defining a first floor angle sloping at a range of 1 to five degrees and offset from the margin (col. 2, ll. 46-55). 

8: Schutz discloses the container as claimed in claim 1, said second floor section 7b including opposed floor portions (sloping floor section from back wall 4) that slope downwardly toward each other in opposite directions that are generally transverse to the offset direction (col. 2, ll. 46-55).

9: Schutz discloses the container as claimed in claim 8, said drain opening 12 extending at least partly below the floor sections, said bottom including a trough 20 to collect material from the floor sections, said trough extending below the floor sections and fluidly communicating with the opening (fig. 5).

11: Schutz discloses the container as claimed in claim 1, said drain opening 12 extending at least partly below the floor sections 7a. 7b (fig 5),

said bottom including a trough 20 to collect material from the floor sections, said trough extending below the floor sections and fluidly communicating with the opening (col. 2, ll. 56-60).

12: Schutz discloses the container as claimed in claim 1, at least part of said first gutter area 20 sloping downwardly toward the drain opening (col. 2, ll. 56-60).

13: Schutz discloses the container as claimed in claim 1, further comprising: a pallet 18 presenting a support surface 21 that engages the bottom and conforms to at least part of the bottom when the receptacle is supported on the pallet (col. 2, ll. 61-67; fig. 5).

14: Schutz discloses the container as claimed in claim 13, said support surface including first and second surface sections 30, 30 that conform to at least part 20 of the first and second floor sections, respectively (col. 3, ll. 21-26).

15: Schutz discloses the container as claimed in claim 1, said first floor section 21a presenting a first interior floor surface extending relative to the first gutter area, said first interior floor surface defining a first slope line (alpha) that extends in the offset direction and defines a first floor angle relative to a horizontal plane, with the first floor angle ranging from about one degree to about five degrees (fig. 5).

16: Schutz discloses the container as claimed in claim 15, said second floor section presenting a second interior floor surface 21b extending relative to the first gutter area, said second interior floor surface defining a second slope line (beta) that extends in the offset direction and defines a second floor angle relative to a horizontal plane, with the second floor angle ranging from about five degrees to about ten degrees (fig. 3).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735